IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRET RANDALL MAY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3764

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Nancy Daniels, Public Defender, Myra J. Fried, Special Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.